Order entered November 23, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00644-CV

                                    JOHN YI, Appellant

                                              V.

       BONG KO, KON YOUNG PARK AND UNLIMITED PCS, INC., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-10821-E

                                            ORDER
       We GRANT appellant’s November 17, 2015 unopposed motion for withdrawal and

substitution of counsel and DIRECT the Clerk of the Court to remove James H. Bilton, W. Scott

Hastings, and the law firm of Locke Lord LLP as counsel for appellant and substitute John

Franklin Guild of Gruber Hurst Elrod Johansen Hail Shank LLP in their place.




                                      /s/     DAVID EVANS
                                              JUSTICE